DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/30/2021.  Claims 1-20 are still pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination and in view of the response filed on 06/30/2021, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "receiving, during a second period, a second packet based at least in part on the corruption of the one or more segments of the set of segments of the first packet, the second packet comprising one or more segments of the set of segments of the first packet previously corrupted; processing the one or more segments of the set of segments of the first packet received in the second packet based at least in part on receiving the second packet; and transmitting a positive acknowledgment indicating a reception of all segments of the set of segments based at least in part on the first packet, the second packet, and the corruption," structurally and functionally interconnected in a manner as recited in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 27, 2021